—Judgment unanimously affirmed without costs. Memorandum: The trial court properly determined that the measure of damages in this partial taking case was "the difference between the value of the whole before the taking and the value of the remainder after the taking” (Diocese of Buffalo v State of New York, 24 NY2d 320, 323). We affirm the trial court’s award inasmuch as it is within the range of the conflicting expert opinion testimony and is not affected by legal error (see, Matter of Village of Hilton v Edelman, 83 AD2d 767; City of Buffalo v Goldman, 63 AD2d 828, 829). The city’s appraisal complied with the requirements established by the Uniform Rules for Trial Courts (22 NYCRR part 202) and was not based upon the method of valuation held to be invalid by the Court of Appeals in Latham Holding Co. v State of New York (16 NY2d 41). (Appeal from Judgment of Supreme Court, Genesee County, Graney, J.—Condemnation.) Present— Dillon, P. J., Boomer, Green, Pine and Davis, JJ.